FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 20, 2009
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                   UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT



 LAFAYETTE STONE,

              Petitioner-Appellant,                          No. 08-2222
 v.                                                    District of New Mexico
 AARON ALBERT; CHRIS SANCHEZ;       (D.C. No. 1:05-CV-01067-WJ-LCS)
 FLOYD GONZALES; BLAIN WARRIOR;
 ROBERT FUENTES; FRANK MAESTAS;
 CRAIG FOSTER; JEREMY MAESTAS;
 MARCUS GULIN; ROY HARTMAN;
 RAY GONZALES; M. GARCIA; J.
 BACA; S. CORDOVA; OFFICER
 SCOOTER; CHARLES POOLE; RUBEN
 PADILLA; LOUIS HERNANDEZ;
 SCOTT RICHTER; MIKE ALVARADO;
 P. LAVILLA; JUDY LUJAN;
 CHRISTINA ROMERO; JANE DOE;
 WILLIAM SHANNON, all defendants in
 their individual capacities,

              Respondents-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, MURPHY and McCONNELL, Circuit Judges.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Lafayette Stone, a state prisoner proceeding pro se, brought a § 1983 civil

rights action against a number of officials at the Bernalillo County Metropolitan

Detention Center, alleging that he was subjected to excessive force during a prison

disturbance and subsequently denied adequate medical care in violation of the Eighth

Amendment. In a previous appeal, we affirmed the dismissal of the excessive force

claims, leaving only the claim for denial of medical care. See Stone v. Albert, 257

Fed. App’x 96 (10th Cir. 2007). The district court then dismissed the medical care

claim without prejudice after Mr. Stone failed to identify specific individuals who

denied him medical treatment. Mr. Stone appeals that dismissal, arguing that the

district court ignored an amended complaint in which he identified Dr. William

Shannon as a defendant. We now affirm.

                                  BACKGROUND

      In 2005, Mr. Stone filed a complaint against a large number of Bernalillo

County Metropolitan Detention Center personnel in which he alleged that he was

subjected to excessive force during a 2003 prison disturbance and then denied

adequate medical care for his injuries. Although he listed about two dozen

defendants, only seven were properly served, and these seven had nothing to do with

Mr. Stone’s medical care. See Stone, 257 Fed. App’x at 97–98. The district court

dismissed the excessive force claims for failure to exhaust, and we affirmed. Id. at




                                          -2-
100–01. That left only the medical care claims before the district court. The

problem was that these were claims without any identifiable defendants.

      On January 23, 2008, the district court ordered Mr. Stone to identify the

specific individuals who allegedly denied him medical treatment so that they could

be served. Mr. Stone responded that he would need to conduct medical discovery in

order to discover the individuals’ identities. On March 24, 2008, the magistrate

judge ordered the defendants who had been successfully served to assist Mr. Stone

by filing a Martinez report. See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978).

The defendants complied, even though they had already been dismissed from the

case. Even with this information, Mr. Stone was unable to identify any additional

defendant for service and filed a Motion for More Specific Discovery on May 28,

2008. The magistrate judge characterized that motion as “asking the Court to do

discovery for the Plaintiff.” Rep. & Rec. 2. As Mr. Stone had already had months to

identify the individuals who allegedly provided inadequate treatment, as well as the

assistance of the Martinez report, the magistrate judge recommended that the motion

for more specific discovery be denied and the claim dismissed without prejudice.

      Before the district court could consider the recommendation, Mr. Stone filed

an amended complaint in which he specifically identified Dr. William Shannon, the

medical director at the correctional facility, as a defendant. R. 262. He alleged that

Dr. Shannon was the “doctor/medical director so he was in charge of the medical

service at the time.” R. 263. In his objections to the magistrate judge’s report and

                                           -3-
recommendation, he elaborated slightly on his allegations against Dr. Shannon,

claiming that “with those titles by his name he should know or could know that

plaintiff was being denied adequate medical care.” R. 275. The district court

nonetheless issued an order adopting the magistrate judge’s report and dismissing

Mr. Stone’s claims without prejudice. It addressed Mr. Stone’s attempt to amend his

complaint to add Dr. Shannon, saying that “[w]hile Plaintiff does attempt to add a

Dr. William Shannon to an Amended Complaint,” he “makes no effort to comply

with my order to identify supporting factual allegations for his medical claim.” Dist.

Or. 1, n.1. Mr. Stone has appealed on the ground that he identified a specific

individual in his amended complaint and that the district court therefore erred in

dismissing his claim.

                                    DISCUSSION

      To state a claim, a complaint must “make clear exactly who is alleged to have

done what to whom.” Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008).

“[C]ollective allegations against the state” are not sufficient in a § 1983 claim; a

plaintiff must identify who exactly injured him and then join that party as a

defendant. Id. Mr. Stone does not challenge the fact that his complaint must

identify specific defendants. He simply claims that he has done so by amending his

complaint to include Dr. Shannon.

      The difficulty is that in order to state a claim, a plaintiff must do more than

allege a constitutional violation; he must allege “an ‘affirmative link’ between each

                                           -4-
defendant and the constitutional deprivation.” Duffield v. Jackson, 545 F.3d 1234,

1238 (10th Cir. 2008) (quoting Green v. Branson, 108 F.3d 1296, 1302 (10th Cir.

1997)). And as we said in Duffield, which also involved a claim that prison officials

violated an inmate’s Eighth Amendment rights by denying adequate medical care,

“supervisor status is not sufficient to create § 1983 liability.” Id. at 1239. Mr.

Stone’s complaint alleges no fact that, if true, shows Dr. Shannon’s involvement in

the alleged denial of medical care. He has quite explicitly stated that the basis for

his claim against Dr. Shannon is the fact that Dr. Shannon was the medical director

at the prison and that “with those titles by his name he should know or could know

that plaintiff was being denied adequate medical care.” R. 275. Mr. Stone thus

alleges that Dr. Shannon is responsible for any constitutional violation simply

because of his status as supervisor of the prison’s medical department. As that status

alone is legally insufficient to establish an affirmative link between a defendant and

an Eighth Amendment violation, the district court was correct to find that Mr. Stone

had failed to state a claim against Dr. Shannon.

                                    CONCLUSION

      As Mr. Stone has been unable to identify any individual for whom he can

allege an affirmative link to his denial of medical care in violation of the Eighth

Amendment, we AFFIRM the district court’s decision to dismiss his claim without

prejudice. Mr. Stone’s motion to proceed without prepayment of costs and fees is




                                           -5-
GRANTED. He is reminded to continue to make partial payments until the fee is

paid in full.

                                               Entered for the Court,


                                               Michael W. McConnell
                                               Circuit Judge




                                       -6-